Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 12-13 recites the limitation “a working implement” it is unclear if applicant is referring to a previously recited working implement or a new structure. As such claim 1 is deemed being indefinite for failing to particularly point out and distinctly claim the subject matter. Claims 2-18 are also rejected for being dependent on a rejected base claim. 
Claim 1 in line16 recites the limitation “an implement” it is unclear if applicant is referring to a previously recited working implement or a new structure. As such claim 1 is deemed being indefinite for failing to particularly point out and distinctly claim the subject matter. Claims 2-18 are also rejected for being dependent on a rejected base claim. 
Claims 2, 5, 6, 11 and 18 recite the phrase "optionally" which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 7 is also rejected for being dependent on a rejected base claim. 

Claims 3, 10 and 20 recites the limitation "the same side."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a working implement” it is unclear if applicant is referring to a previously recited working implement or a new structure. As such claim 8 is deemed being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claim 8 recites the limitation “a hydraulic connector” it is unclear if applicant is referring to a previously recited connector or a new structure. As such claim 8 is deemed being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claim 12 recites the limitation "the one or more auxiliary hydraulic connectors."  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recite the phrase "preferably" which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 7 is also rejected for being dependent on a rejected base claim. 
Claim 19 recites the limitation "the control system."  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staal et al. (WO 2017/101942) hereinafter Staal.
Regarding Claims 1 and 20 Staal teaches (Fig 1-4) A working machine comprising: a ground engaging structure (114) provided in the form of front and rear wheels (Fig 1); an undercarriage (101) supported on the ground engaging structure (114) (Fig 1), the undercarriage (101) comprising a drive arrangement (201-203) for moving the ground engaging structure to propel the working machine (see Fig 3), the drive arrangement (201-203) comprising a prime mover (201) and a transmission comprising a hydraulic pump arrangement (202-203) configured to be driven by the prime mover (201) (see Fig 2); a superstructure (103) rotatably mounted to the undercarriage (101) (Fig 2-3); a working arm (Fig 1) connected to the superstructure (103) (Fig 1); and a first implement mount (111) connected the undercarriage for operably mounting a working implement (112) to the undercarriage (Fig 1), wherein the undercarriage (101) comprises a first actuator (113) for raising and lowering a working implement (112) (Fig 1) when mounted to the first implement mount (111) and comprises a hydraulic connector (fluid path from the pumps see Page 16, lns. 6-21) for supplying hydraulic fluid to the first actuator (113) to actuate the first actuator (113) (Page 16, lns. 6-21), and wherein the undercarriage (101) comprises a first auxiliary hydraulic connector (fluid line connecting to valve 205) (see Fig. 2 and 3) configured for supplying hydraulic fluid to an implement connected thereto (see Fig 2); the first auxiliary hydraulic connector (fluid path from the pumps see Page 16, lns. 6-21) is provided one the same side of the undercarriage as the first implement mount (111) (page 19, lns.1-4 and Fig 3-4).
Regarding Claim 2 Staal teaches (Fig 1-4) wherein the first implement mount (111) comprises a standardized interface configuration, optionally wherein the first implement mount comprises a skid-steer loader implement interface configuration (Fig 1).
Regarding Claim 3 Staal teaches (Fig 1-4) the first auxiliary hydraulic connector (fluid path from the pumps see Page 16, lns. 6-21) is provided one the same side of the undercarriage as the first implement mount (111) (page 19, lns.1-4 and Fig 3-4).
Regarding Claim 4 Staal teaches (Fig 1-4) wherein the undercarriage (101) comprises a first control valve (205) fluidly coupled to the hydraulic pump arrangement (202-203) to regulate the supply of hydraulic fluid to the first hydraulic auxiliary connector (fluid line connecting to valve 205) (see Fig. 2 and 3).
Regarding Claim 5 Staal teaches (Fig 1-4) wherein the hydraulic pump arrangement (202-203) comprises a first hydraulic pump (202) for moving the ground engaging structure to propel the working machine (see Fig 2) and a second hydraulic pump (203) configured for supplying hydraulic fluid to the hydraulic connector (fluid path from the pumps see Page 16, lns. 6-21)  and first auxiliary hydraulic connector (fluid line connecting to valve 205) (see Fig. 2 and 3).
Regarding Claim 8 Staal teaches (Fig 1-4) a second implement mount (connected to  actuator 215 see fig 2) an opposing side of the undercarriage as the first implement mount (see implement mount 614 Fig 6) for operably mounting a working implement to the undercarriage (Fig 2 and 6), wherein the undercarriage comprises a second actuator (215) for raising and lowering a working implement when mounted to the second implement mount and comprises a hydraulic connector (257) for supplying hydraulic fluid to the second actuator to actuate the second actuator (215) (See Fig 2).
Regarding Claim 9 Staal teaches (Fig 1-4) wherein the undercarriage comprises a second auxiliary hydraulic connector (257) configured for supplying hydraulic fluid to an implement connected thereto (Fig 2 -3).
Regarding Claim 11 Staal teaches (Fig 1-4) wherein the superstructure (103) comprises an auxiliary hydraulic connector (257) configured to supply hydraulic fluid to a working implement when connected thereto (Fig 2). 
Regarding Claim 12 Staal teaches (Fig 1-4) a control system (210-211) configured to control operation of the one or more auxiliary hydraulic connectors such that the one or more auxiliary hydraulic connectors are able to be operated independently or at the same time (see Fig 2).
Regarding Claim 15 Staal teaches (Fig 1-4) an operator's cab (107) rotatably mounted on the superstructure (103) (Fig 1), 
Regarding Claim 16 Staal teaches (Fig 1-4) an entirety of the drive arrangement (201-203) is positioned below a level coincident with a lower extent of the superstructure (103) (see Fig 3).
Regarding Claim 17 Staal teaches (Fig 1-4) wherein the working arm (Fig 1) is hydraulically actuated (see Fig 2) and a control valve (207) is provided in the superstructure for controlling fluid flow to the working arm (Fig 2).
Regarding Claim 18 Staal teaches (Fig 1-4) the working machine comprises a counterweight (108) provided on the superstructure (103), the counterweight having a mass for counterbalancing the working arm (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Staal in view of  Bong-dong et al.  (US 5,251,440) hereinafter Bong.
Regarding Claims 6-7 and 13 Staal teaches (Fig 1-4) wherein the first and second hydraulic pumps (202-203) are driven by the prime mover (201) via a coupling (223) (see Page 17, lns. 25-30). Staal teaches all the elements of the claimed invention as substantially shown above but remains silent regarding the coupling being a common drive shaft, optionally wherein the drive to the first and second pumps is in series; the pumps being variable displacement pumps. 
However, Bong teaches a hydraulic system for a construction machine having a first variable displacement pump (2) and a second variable displacement pump (3) having a common drive shaft (1c) that is driven by an engine (1) (Fig 1b). The hydraulic system further comprising a controller (9) that varies the displacement of the pumps to adjust pump outflow (see Fig 1B).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Staal to include the teachings of Bong by forming the pumps as variable displacement pumps that are driven via a common drive shaft from the engine and providing the control arrangement disclosed in Bong for precisely controlling pump fluid outflow. 
Regarding Claim 14 Staal as modified above teaches (Fig 1-4) displacement of the hydraulic pump arrangement (202-203) is capable of being set to a first displacement value to provide hydraulic fluid to the first auxiliary connection point (see displacement adjustment of Bong), and wherein displacement of the hydraulic pump arrangement (202-203) is capable of being set to a second displacement value (see displacement adjustment of Bong)  to supply hydraulic fluid to the first and second auxiliary hydraulic connection points (see Fig 2), wherein the second displacement value is greater than the first displacement value (Fig 2).
Regarding Claim 19 Staal teaches (Fig 1-4) A working machine comprising: a ground engaging structure (114) provided in the form of front and rear wheels (Fig 1); an undercarriage (101) supported on the ground engaging structure (114) (Fig 1), the undercarriage (101) comprising a drive arrangement (201-203) for moving the ground engaging structure to propel the working machine (see Fig 3), the drive arrangement (201-203) comprising a prime mover (201) and a transmission comprising a hydraulic pump arrangement (202-203) configured to be driven by the prime mover (201) (see Fig 2); a superstructure (103) rotatably mounted to the undercarriage (101) (Fig 2-3); a working arm (Fig 1) connected to the superstructure (103) (Fig 1); and a first implement mount (111) connected the undercarriage for operably mounting a working implement (112) to the undercarriage (Fig 1), wherein the undercarriage (101) comprises a first actuator (113) for raising and lowering a working implement (112) (Fig 1) when mounted to the first implement mount (111) and comprises a hydraulic connector (fluid path from the pumps see Page 16, lns. 6-21) for supplying hydraulic fluid to the first actuator (113) to actuate the first actuator (113) (Page 16, lns. 6-21), and wherein the undercarriage (101) comprises a first auxiliary hydraulic connector (fluid line connecting to valve 205) (see Fig. 2 and 3) configured for supplying hydraulic fluid to an implement connected thereto (see Fig 2); the first auxiliary hydraulic connector (fluid path from the pumps see Page 16, lns. 6-21) is provided one the same side of the undercarriage as the first implement mount (111) (page 19, lns.1-4 and Fig 3-4). Staal as modified above teaches wherein the hydraulic pump arrangement (202-203) comprises a variable displacement pump and wherein the control system is configured to vary displacement of the variable displacement pump to supply hydraulic fluid to the one or more auxiliary hydraulic connectors.
Allowable Subject Matter
Claim 10 is objected to but would be allowable if rewritten to overcome the above stated 112 rejection and including all the limitations of the base claim and any intervening claims. 
Conclusion
Prior art made of record not relied up on are pertinent to applicant’s disclosure. Ivantysynova et al. (US 2012/0233991 A1) teaches a construction machine having multiple attachments and a hydraulic circuit for actuating an auxiliary attachment (Fig 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745